UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 33-56443 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (99.5%) 1 Consumer Discretionary (16.2%) Ross Stores Inc. 523,262 33,096 * Dollar Tree Inc. 587,720 32,959 Limited Brands Inc. 1,044,400 32,094 * TRW Automotive Holdings Corp. 599,348 31,586 Wyndham Worldwide Corp. 997,583 29,888 Whirlpool Corp. 311,311 27,654 Williams-Sonoma Inc. 771,871 27,548 * Tempur-Pedic International Inc. 602,099 24,120 * Valassis Communications Inc. 707,130 22,876 DR Horton Inc. 1,701,802 20,302 Darden Restaurants Inc. 433,532 20,133 * Fossil Inc. 262,100 18,473 Gannett Co. Inc. 1,151,350 17,374 Cablevision Systems Corp. Class A 461,900 15,631 Autoliv Inc. 170,514 13,460 * Warnaco Group Inc. 181,859 10,015 * Panera Bread Co. Class A 98,062 9,925 * Tenneco Inc. 239,895 9,874 * Domino's Pizza Inc. 566,900 9,042 Sotheby's 197,100 8,870 * Dana Holding Corp. 434,725 7,482 Cracker Barrel Old Country Store Inc. 134,823 7,384 Advance Auto Parts Inc. 109,400 7,237 Bob Evans Farms Inc. 206,751 6,815 Dillard's Inc. Class A 179,100 6,795 * Denny's Corp. 1,838,665 6,582 * Talbots Inc. 745,900 6,355 Meredith Corp. 175,920 6,096 * Ulta Salon Cosmetics & Fragrance Inc. 172,700 5,872 *,^ China MediaExpress Holdings Inc. 327,600 5,189 * Helen of Troy Ltd. 152,500 4,535 PF Chang's China Bistro Inc. 89,802 4,352 Polaris Industries Inc. 50,591 3,947 * CROCS Inc. 224,000 3,835 Scholastic Corp. 128,139 3,785 * Chipotle Mexican Grill Inc. Class A 16,600 3,530 Brinker International Inc. 117,500 2,453 * DineEquity Inc. 40,600 2,005 * AFC Enterprises Inc. 136,445 1,897 * Career Education Corp. 73,200 1,517 * Liberty Media Corp. - Interactive 89,400 1,410 * Jo-Ann Stores Inc. 23,038 1,387 * Papa John's International Inc. 50,000 1,385 * Pier 1 Imports Inc. 125,900 1,322 * Quiksilver Inc. 220,900 1,120 Lincoln Educational Services Corp. 69,871 1,084 Finish Line Inc. Class A 59,300 1,019 Cato Corp. Class A 36,294 995 Virgin Media Inc. 32,700 891 * Journal Communications Inc. Class A 171,561 866 * Retail Ventures Inc. 53,100 866 * DSW Inc. Class A 21,100 825 Sinclair Broadcast Group Inc. Class A 99,200 811 * ITT Educational Services Inc. 12,600 802 Washington Post Co. Class B 1,800 791 * HSN Inc. 25,100 769 * Shutterfly Inc. 21,800 764 * Saks Inc. 69,934 748 * EW Scripps Co. Class A 67,900 689 * Cheesecake Factory Inc. 21,800 668 * Belo Corp. Class A 92,500 655 * Steven Madden Ltd. 15,167 633 * Liberty Media Corp. - Starz 8,900 592 Service Corp. International 67,007 553 * Biglari Holdings Inc. 1,160 476 * Standard Pacific Corp. 94,800 436 * Ruby Tuesday Inc. 33,100 432 * Liberty Global Inc. Class A 11,931 422 * Jakks Pacific Inc. 21,000 383 * Harman International Industries Inc. 8,032 372 Jones Group Inc. 23,000 357 * Deckers Outdoor Corp. 3,900 311 Blyth Inc. 9,000 310 * Kenneth Cole Productions Inc. Class A 17,900 224 *,^ Brookfield Homes Corp. 20,200 190 Leggett & Platt Inc. 6,750 154 Consumer Staples (3.1%) Dr Pepper Snapple Group Inc. 866,808 30,477 Coca-Cola Enterprises Inc. 528,100 13,218 Tyson Foods Inc. Class A 679,700 11,704 Lancaster Colony Corp. 121,619 6,957 Ruddick Corp. 182,300 6,716 * Boston Beer Co. Inc. Class A 63,800 6,067 * Revlon Inc. Class A 561,426 5,524 Herbalife Ltd. 73,029 4,993 * Central Garden and Pet Co. Class A 449,679 4,443 Sanderson Farms Inc. 94,700 3,707 Del Monte Foods Co. 158,545 2,981 Casey's General Stores Inc. 29,735 1,264 ^ Vector Group Ltd. 63,315 1,097 * Smithfield Foods Inc. 42,100 868 * Energizer Holdings Inc. 7,609 555 Cal-Maine Foods Inc. 13,700 433 National Beverage Corp. 31,100 409 Energy (8.4%) Helmerich & Payne Inc. 650,492 31,536 El Paso Corp. 2,034,254 27,991 Pioneer Natural Resources Co. 299,300 25,985 * Newfield Exploration Co. 304,251 21,940 Cimarex Energy Co. 231,891 20,529 Sunoco Inc. 488,000 19,671 Core Laboratories NV 208,800 18,594 * Oil States International Inc. 270,128 17,313 SM Energy Co. 292,300 17,225 * Whiting Petroleum Corp. 131,100 15,364 * Complete Production Services Inc. 375,700 11,102 World Fuel Services Corp. 185,524 6,709 * International Coal Group Inc. 824,283 6,380 * Rosetta Resources Inc. 145,745 5,486 * Rowan Cos. Inc. 104,900 3,662 * Cloud Peak Energy Inc. 151,300 3,515 Southern Union Co. 133,442 3,212 * Stone Energy Corp. 113,512 2,530 * Gulfport Energy Corp. 95,696 2,072 QEP Resources Inc. 49,500 1,797 * Warren Resources Inc. 325,000 1,469 RPC Inc. 74,700 1,354 * Tetra Technologies Inc. 94,990 1,128 Crosstex Energy Inc. 111,875 991 * Forest Oil Corp. 25,900 983 * Concho Resources Inc. 10,900 956 * Clayton Williams Energy Inc. 10,400 873 * Oceaneering International Inc. 11,700 861 * McMoRan Exploration Co. 46,500 797 W&T Offshore Inc. 40,300 720 * Venoco Inc. 35,600 657 * Swift Energy Co. 16,600 650 Berry Petroleum Co. Class A 13,800 603 * Petroquest Energy Inc. 76,400 575 * Energy XXI Bermuda Ltd. 19,000 526 * Gran Tierra Energy Inc. 59,500 479 * OYO Geospace Corp. 4,100 406 SEACOR Holdings Inc. 3,100 313 Financials (19.0%) Unum Group 1,248,735 30,244 Torchmark Corp. 455,647 27,220 Platinum Underwriters Holdings Ltd. 588,700 26,474 Bank of Hawaii Corp. 536,164 25,312 * Arch Capital Group Ltd. 248,892 21,915 New York Community Bancorp Inc. 1,083,970 20,433 American Financial Group Inc. 539,689 17,427 Ventas Inc. 329,528 17,294 Macerich Co. 351,678 16,659 SL Green Realty Corp. 234,300 15,818 Plum Creek Timber Co. Inc. 397,400 14,883 * World Acceptance Corp. 267,768 14,138 Cullen/Frost Bankers Inc. 222,256 13,584 Apartment Investment & Management Co. 521,200 13,468 CBL & Associates Properties Inc. 758,574 13,275 * CB Richard Ellis Group Inc. Class A 618,900 12,675 Nelnet Inc. Class A 531,112 12,582 RenaissanceRe Holdings Ltd. 181,050 11,531 Rayonier Inc. 218,164 11,458 Sun Communities Inc. 308,043 10,261 Assurant Inc. 266,000 10,246 * Ezcorp Inc. Class A 350,217 9,501 BOK Financial Corp. 174,621 9,325 Bank of the Ozarks Inc. 214,587 9,302 * Credit Acceptance Corp. 143,579 9,012 Highwoods Properties Inc. 270,246 8,607 Hospitality Properties Trust 362,400 8,350 NBT Bancorp Inc. 338,230 8,168 Cash America International Inc. 213,500 7,885 AvalonBay Communities Inc. 70,000 7,878 UMB Financial Corp. 185,388 7,679 * CIT Group Inc. 161,000 7,583 ^ Federated Investors Inc. Class B 281,330 7,362 Lexington Realty Trust 910,900 7,242 Pennsylvania Real Estate Investment Trust 492,382 7,154 City Holding Co. 181,455 6,574 Brandywine Realty Trust 559,032 6,513 * Ashford Hospitality Trust Inc. 661,990 6,388 Equity Lifestyle Properties Inc. 108,383 6,062 Colonial Properties Trust 313,160 5,653 Jefferies Group Inc. 207,400 5,523 Duke Realty Corp. 392,800 4,894 Unitrin Inc. 199,162 4,887 International Bancshares Corp. 238,425 4,776 Parkway Properties Inc. 268,475 4,704 Provident Financial Services Inc. 293,425 4,440 * NASDAQ OMX Group Inc. 178,090 4,223 Legg Mason Inc. 108,875 3,949 Community Bank System Inc. 132,561 3,681 *,^ iStar Financial Inc. 468,755 3,666 Montpelier Re Holdings Ltd. 183,600 3,661 Republic Bancorp Inc. Class A 153,611 3,648 Post Properties Inc. 94,500 3,430 * Strategic Hotels & Resorts Inc. 620,700 3,283 Advance America Cash Advance Centers Inc. 564,388 3,183 Allied World Assurance Co. Holdings Ltd. 52,300 3,109 Ares Capital Corp. 181,412 2,990 Westamerica Bancorporation 51,819 2,874 Extra Space Storage Inc. 164,400 2,861 Bancfirst Corp. 65,783 2,710 * FPIC Insurance Group Inc. 72,140 2,666 * First Cash Financial Services Inc. 84,501 2,619 Glimcher Realty Trust 296,100 2,487 First Financial Bankshares Inc. 48,210 2,467 Provident New York Bancorp 209,469 2,197 Arrow Financial Corp. 67,678 1,862 * American Capital Ltd. 243,989 1,845 Tompkins Financial Corp. 39,520 1,548 FBL Financial Group Inc. Class A 51,500 1,477 KeyCorp 164,600 1,457 Infinity Property & Casualty Corp. 20,071 1,240 First Citizens BancShares Inc. Class A 6,500 1,229 * ProAssurance Corp. 19,017 1,152 Discover Financial Services 59,625 1,105 * Internet Capital Group Inc. 77,100 1,096 Southside Bancshares Inc. 51,396 1,083 GAMCO Investors Inc. 22,300 1,071 Winthrop Realty Trust 82,600 1,056 NewAlliance Bancshares Inc. 69,304 1,038 CapLease Inc. 173,700 1,011 Camden National Corp. 25,345 918 * Altisource Portfolio Solutions SA 30,800 884 Taubman Centers Inc. 17,200 868 Park National Corp. 11,500 836 Boston Private Financial Holdings Inc. 126,000 825 * Meridian Interstate Bancorp Inc. 69,866 824 United Bankshares Inc. 23,285 680 Erie Indemnity Co. Class A 10,300 674 Medical Properties Trust Inc. 60,000 650 Flagstone Reinsurance Holdings SA 50,800 640 Weingarten Realty Investors 26,300 625 Amtrust Financial Services Inc. 35,500 621 SCBT Financial Corp. 18,900 619 Dime Community Bancshares Inc. 40,598 592 Clifton Savings Bancorp Inc. 53,514 578 Douglas Emmett Inc. 33,600 558 Fulton Financial Corp. 52,900 547 Hersha Hospitality Trust Class A 82,500 544 Axis Capital Holdings Ltd. 14,290 513 MFA Financial Inc. 61,600 503 Abington Bancorp Inc. 40,000 477 * First Industrial Realty Trust Inc. 47,325 415 * Forest City Enterprises Inc. Class A 22,480 375 MarketAxess Holdings Inc. 18,000 375 Great Southern Bancorp Inc. 15,615 368 Protective Life Corp. 13,730 366 * Sunstone Hotel Investors Inc. 35,400 366 * FelCor Lodging Trust Inc. 50,419 355 Piedmont Office Realty Trust Inc. Class A 14,759 297 * Signature Bank 5,900 295 Regency Centers Corp. 6,600 279 Horace Mann Educators Corp. 14,200 256 1st Source Corp. 9,707 196 Validus Holdings Ltd. 4,700 144 Endurance Specialty Holdings Ltd. 2,335 108 Health Care (10.5%) AmerisourceBergen Corp. Class A 957,604 32,673 * Humana Inc. 576,600 31,563 STERIS Corp. 788,643 28,754 * Cephalon Inc. 439,600 27,132 Perrigo Co. 423,800 26,839 * Incyte Corp. Ltd. 1,403,700 23,245 Lincare Holdings Inc. 808,006 21,679 Cooper Cos. Inc. 337,115 18,993 * Emergency Medical Services Corp. Class A 245,517 15,863 Invacare Corp. 410,354 12,376 * Waters Corp. 133,300 10,359 * Mylan Inc. 452,038 9,552 * Targacept Inc. 355,200 9,413 * Endo Pharmaceuticals Holdings Inc. 256,925 9,175 * Sirona Dental Systems Inc. 171,200 7,153 * AMERIGROUP Corp. 158,200 6,948 * Magellan Health Services Inc. 138,700 6,558 * LifePoint Hospitals Inc. 143,135 5,260 * Par Pharmaceutical Cos. Inc. 109,221 4,206 * Bruker Corp. 210,087 3,487 * Health Management Associates Inc. Class A 361,348 3,447 * Kensey Nash Corp. 120,471 3,353 Chemed Corp. 39,400 2,502 * Nabi Biopharmaceuticals 419,767 2,430 * Cepheid Inc. 103,620 2,357 * Akorn Inc. 373,442 2,267 Medicis Pharmaceutical Corp. Class A 77,900 2,087 * DaVita Inc. 28,791 2,001 Universal American Corp. 97,400 1,992 * Corvel Corp. 35,369 1,710 * Nektar Therapeutics 123,672 1,589 * Medicines Co. 103,800 1,467 * Bio-Rad Laboratories Inc. Class A 13,700 1,423 * Mettler-Toledo International Inc. 9,251 1,399 * Greatbatch Inc. 47,400 1,145 * Impax Laboratories Inc. 56,100 1,128 * Community Health Systems Inc. 29,300 1,095 Warner Chilcott plc Class A 43,150 973 * Micromet Inc. 115,342 937 * Codexis Inc. 68,300 724 * Salix Pharmaceuticals Ltd. 11,205 526 * Enzon Pharmaceuticals Inc. 42,300 515 * Genomic Health Inc. 21,308 456 * Triple-S Management Corp. Class B 22,869 436 Industrials (13.9%) Joy Global Inc. 404,737 35,111 Timken Co. 625,080 29,835 Rockwell Automation Inc. 359,450 25,776 Cooper Industries plc 416,125 24,256 * Navistar International Corp. 373,000 21,600 * Delta Air Lines Inc. 1,567,950 19,756 Pitney Bowes Inc. 743,400 17,975 * Oshkosh Corp. 505,000 17,796 * United Stationers Inc. 254,961 16,269 * Avis Budget Group Inc. 871,900 13,567 * EMCOR Group Inc. 444,021 12,868 Manitowoc Co. Inc. 973,800 12,767 * United Continental Holdings Inc. 533,800 12,715 * Stericycle Inc. 144,000 11,652 * United Rentals Inc. 472,962 10,760 * US Airways Group Inc. 1,074,300 10,754 Waste Connections Inc. 327,900 9,027 Donaldson Co. Inc. 142,400 8,299 Cubic Corp. 148,520 7,003 Triumph Group Inc. 75,583 6,758 * ArvinMeritor Inc. 284,887 5,846 Applied Industrial Technologies Inc. 179,200 5,820 * Polypore International Inc. 139,000 5,661 * EnerSys 172,657 5,546 Briggs & Stratton Corp. 274,543 5,406 * Consolidated Graphics Inc. 102,673 4,972 Toro Co. 80,300 4,950 Avery Dennison Corp. 107,900 4,568 AO Smith Corp. 111,450 4,244 * Sauer-Danfoss Inc. 141,343 3,993 TAL International Group Inc. 125,905 3,887 NACCO Industries Inc. Class A 35,600 3,858 RR Donnelley & Sons Co. 204,500 3,573 Werner Enterprises Inc. 154,737 3,497 * Macquarie Infrastructure Co. LLC 141,900 3,004 * WABCO Holdings Inc. 45,415 2,767 Armstrong World Industries Inc. 63,500 2,730 Cintas Corp. 87,300 2,441 Schawk Inc. Class A 112,800 2,321 Dover Corp. 39,100 2,285 Crane Co. 55,400 2,275 Great Lakes Dredge & Dock Corp. 294,000 2,167 * GenCorp Inc. 413,200 2,136 * Blount International Inc. 135,182 2,130 KBR Inc. 69,800 2,127 * M&F Worldwide Corp. 88,000 2,033 Textron Inc. 85,750 2,027 * Amerco Inc. 20,800 1,998 Deluxe Corp. 86,113 1,982 * Trimas Corp. 92,500 1,893 Standex International Corp. 57,750 1,727 * Alaska Air Group Inc. 28,165 1,597 Seaboard Corp. 801 1,595 * Powell Industries Inc. 48,231 1,586 * Thomas & Betts Corp. 32,800 1,584 Nordson Corp. 15,400 1,415 Regal-Beloit Corp. 19,700 1,315 Ennis Inc. 76,525 1,309 * Advisory Board Co. 25,300 1,205 * Greenbrier Cos. Inc. 57,100 1,199 * Pacer International Inc. 160,000 1,094 * AGCO Corp. 19,950 1,011 Tredegar Corp. 48,720 944 Actuant Corp. Class A 35,400 942 Vicor Corp. 56,790 931 Gardner Denver Inc. 13,452 926 * ACCO Brands Corp. 107,615 917 Corporate Executive Board Co. 24,212 909 * Dollar Thrifty Automotive Group Inc. 18,540 876 * Esterline Technologies Corp. 12,610 865 HNI Corp. 27,466 857 * WESCO International Inc. 15,200 803 HEICO Corp. 15,600 796 * Atlas Air Worldwide Holdings Inc. 14,100 787 * Acacia Research - Acacia Technologies 29,895 775 * SFN Group Inc. 79,000 771 Lindsay Corp. 12,700 755 Rollins Inc. 37,650 744 Tennant Co. 16,316 627 Watts Water Technologies Inc. Class A 16,200 593 Lawson Products Inc. 23,370 582 Interface Inc. Class A 33,645 527 * APAC Customer Services Inc. 85,458 519 * EnPro Industries Inc. 11,900 495 * Corrections Corp. of America 18,800 471 Quanex Building Products Corp. 23,780 451 * Layne Christensen Co. 9,325 321 Standard Register Co. 42,798 146 Kennametal Inc. 1,100 43 Information Technology (15.6%) * Rovi Corp. 525,308 32,574 Altera Corp. 881,600 31,367 * Red Hat Inc. 684,200 31,234 * Lexmark International Inc. Class A 714,006 24,862 * VeriFone Systems Inc. 622,150 23,990 *,^ Power-One Inc. 2,023,100 20,636 * Novellus Systems Inc. 632,000 20,426 * SanDisk Corp. 408,800 20,383 * CSG Systems International Inc. 989,381 18,739 Anixter International Inc. 304,868 18,210 Xilinx Inc. 595,012 17,243 * Plexus Corp. 554,466 17,155 * Avnet Inc. 511,600 16,898 Solera Holdings Inc. 296,380 15,210 * Advanced Micro Devices Inc. 1,687,500 13,804 * RF Micro Devices Inc. 1,568,806 11,531 * Teradata Corp. 255,002 10,496 * Vishay Intertechnology Inc. 616,800 9,055 * TIBCO Software Inc. 424,069 8,358 Avago Technologies Ltd. 285,600 8,131 * Atmel Corp. 611,200 7,530 *,^ OpenTable Inc. 101,200 7,133 iGate Corp. 353,714 6,972 Computer Sciences Corp. 135,642 6,728 * Acxiom Corp. 378,996 6,500 * IAC/InterActiveCorp 224,800 6,452 * Mantech International Corp. Class A 154,969 6,405 * JDS Uniphase Corp. 433,916 6,283 * Aruba Networks Inc. 257,500 5,377 * Silicon Image Inc. 692,000 5,086 Factset Research Systems Inc. 53,100 4,979 * MICROS Systems Inc. 111,600 4,895 * Gartner Inc. 136,059 4,517 * Cardtronics Inc. 242,676 4,295 Opnet Technologies Inc. 156,624 4,193 Plantronics Inc. 110,900 4,128 * SYNNEX Corp. 113,274 3,534 Earthlink Inc. 405,705 3,489 * Tech Data Corp. 78,300 3,447 * Netscout Systems Inc. 141,605 3,258 * Lattice Semiconductor Corp. 486,800 2,950 * Teradyne Inc. 186,917 2,624 MAXIMUS Inc. 35,470 2,326 * Unisys Corp. 88,506 2,291 * Manhattan Associates Inc. 72,200 2,205 DST Systems Inc. 42,900 1,903 * Kulicke & Soffa Industries Inc. 248,375 1,788 * Novatel Wireless Inc. 177,200 1,692 * Sanmina-SCI Corp. 142,981 1,641 CTS Corp. 137,752 1,524 * InterDigital Inc. 35,800 1,491 * Internap Network Services Corp. 231,400 1,407 * TriQuint Semiconductor Inc. 117,395 1,372 * Insight Enterprises Inc. 101,600 1,337 * Ariba Inc. 53,900 1,266 * Interactive Intelligence Inc. 48,069 1,258 *,^ Veeco Instruments Inc. 25,000 1,074 * Anadigics Inc. 133,800 927 * Fairchild Semiconductor International Inc. Class A 57,400 896 * Powerwave Technologies Inc. 340,800 866 * Flextronics International Ltd. 97,870 768 VeriSign Inc. 22,350 730 * Hittite Microwave Corp. 11,900 726 * Mentor Graphics Corp. 60,000 720 * Ultratech Inc. 34,600 688 * Omnivision Technologies Inc. 22,500 666 * Netgear Inc. 18,800 633 * MKS Instruments Inc. 24,700 605 * Progress Software Corp. 13,600 576 Blackbaud Inc. 21,400 554 * MicroStrategy Inc. Class A 6,100 521 * Novell Inc. 83,100 492 * SMART Modular Technologies WWH Inc. 83,000 478 * Magma Design Automation Inc. 81,800 410 * Liquidity Services Inc. 28,700 403 National Instruments Corp. 8,513 320 * IXYS Corp. 20,200 235 Renaissance Learning Inc. 11,200 133 Materials (6.7%) Eastman Chemical Co. 388,838 32,694 Walter Energy Inc. 254,750 32,567 Lubrizol Corp. 271,700 29,039 Domtar Corp. 271,975 20,648 Ashland Inc. 352,300 17,918 Greif Inc. Class A 182,670 11,307 Cytec Industries Inc. 211,200 11,206 Silgan Holdings Inc. 229,160 8,206 Rock-Tenn Co. Class A 132,958 7,173 Innophos Holdings Inc. 157,285 5,675 Schweitzer-Mauduit International Inc. 78,039 4,910 Celanese Corp. Class A 111,090 4,574 Boise Inc. 508,400 4,032 * Ferro Corp. 248,500 3,638 * Clearwater Paper Corp. 45,271 3,545 Valspar Corp. 96,500 3,327 Buckeye Technologies Inc. 147,758 3,104 Stepan Co. 38,226 2,916 * Solutia Inc. 96,600 2,230 * Graphic Packaging Holding Co. 383,629 1,492 * PolyOne Corp. 119,150 1,488 * KapStone Paper and Packaging Corp. 95,200 1,457 * Innospec Inc. 56,300 1,149 Sonoco Products Co. 30,203 1,017 Albemarle Corp. 14,600 814 * Rockwood Holdings Inc. 19,200 751 Carpenter Technology Corp. 18,000 724 Neenah Paper Inc. 35,600 701 * TPC Group Inc. 21,450 650 NewMarket Corp. 5,222 644 Haynes International Inc. 13,200 552 * WR Grace & Co. 13,200 464 * Titanium Metals Corp. 26,500 455 Cabot Corp. 11,797 444 Westlake Chemical Corp. 7,586 330 Temple-Inland Inc. 10,961 233 Telecommunication Services (0.9%) * MetroPCS Communications Inc. 1,223,017 15,447 USA Mobility Inc. 231,328 4,111 * Cincinnati Bell Inc. 1,161,100 3,251 * United States Cellular Corp. 59,316 2,962 * Vonage Holdings Corp. 680,700 1,525 Consolidated Communications Holdings Inc. 68,874 1,329 Telephone & Data Systems Inc. 35,400 1,294 Utilities (5.2%) CenterPoint Energy Inc. 1,869,208 29,384 CMS Energy Corp. 1,507,862 28,046 Oneok Inc. 482,345 26,756 Atmos Energy Corp. 459,911 14,349 DTE Energy Co. 176,850 8,015 Southwest Gas Corp. 200,800 7,363 IDACORP Inc. 169,844 6,281 DPL Inc. 237,100 6,096 Integrys Energy Group Inc. 122,000 5,918 * El Paso Electric Co. 189,200 5,209 NiSource Inc. 294,400 5,187 NSTAR 87,655 3,698 ITC Holdings Corp. 59,600 3,694 Avista Corp. 161,629 3,640 Hawaiian Electric Industries Inc. 141,780 3,231 NorthWestern Corp. 88,397 2,549 Pinnacle West Capital Corp. 42,000 1,741 Nicor Inc. 31,150 1,555 OGE Energy Corp. 32,900 1,498 Unisource Energy Corp. 37,700 1,351 WGL Holdings Inc. 36,971 1,323 Cleco Corp. 36,700 1,129 Northeast Utilities 30,500 972 Questar Corp. 50,900 886 PNM Resources Inc. 58,735 765 Laclede Group Inc. 6,900 252 Piedmont Natural Gas Co. Inc. 8,700 243 Total Common Stocks (Cost $2,540,456) Market Value Coupon Shares ($000) Temporary Cash Investments (1.8%) 1 Money Market Fund (1.7%) 2,3 Vanguard Market Liquidity Fund 0.211% 56,571,832 56,572 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.240% 6/22/11 1,500 1,498 4,5 Freddie Mac Discount Notes 0.296% 3/31/11 2,000 1,999 4,5 Freddie Mac Discount Notes 0.281% 6/21/11 200 200 Total Temporary Cash Investments (Cost $60,268) Total Investments (101.3%) (Cost $2,600,724) Other Assets and Liabilities-Net (-1.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $14,171,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $15,067,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,697,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Strategic Equity Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P MidCap 400 Index March 2011 22 9,958 148 E-mini Russell 2000 Index March 2011 67 5,241 (48) E-mini S&P MidCap 400 Index March 2011 20 1,811 (13) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
